NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALVARO E. COLATO GARCIA, AKA                     No.   19-70979
Alvaro Ezequiel Colato, AKA Alvaro
Colato-Garcia,                                   Agency No. A075-687-265

                Petitioner,
                                                 MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Alvaro E. Colato Garcia, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for deferral of removal

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

       Colato Garcia does not challenge in his opening brief the agency’s

determination that he is ineligible for asylum, withholding of removal, withholding

of removal under CAT, and cancellation of removal. Thus, those issues are

waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

       Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Colato Garcia failed to show that it is more likely than not he

will be tortured by or with the consent or acquiescence of the government if

returned to El Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009);

see also Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014)

(concluding that petitioner did not establish the necessary “state action” for CAT

relief).

       The motion for a stay of removal is denied as moot. The temporary stay of

removal remains in effect until issuance of the mandate or further order of the




                                          2                                    19-70979
court.

         PETITION FOR REVIEW DENIED.




                                3      19-70979